DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 and 10-13 of U.S. Patent No. US 10909965 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recite the broader version of the claims of the cited patent US 10909965 B2.
Claims 9 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. US 10909965 B2 in view of  prior art U.S. US 20180082673 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason:

	In an analogous field of endeavor, Tzanetos discloses an audio source is located in a first room of a premises and the selected location is located in a second room of the premises (Tzanetos, Fig. 13B, items 1301-1310, Fig. 14, items 1401-1406; ¶ [0120]: “the centralized signal processor 1402 may compare the noise from received from the interior feedback microphones 1406 to determine if the noise correlates to the outside noise signal picked up by the exterior feed forward microphone (or other room location). If the noise correlates to the outside noise signal, the centralized signal processor 1402 modifies the amplified inversed signal and sends the modified amplified inversed signal to the transducers 1403.”).Therefor it would have been obvious to apply the teaching of Tzanetos to reduce or cancel the noise coming from other rooms, to the claimed invention of the cited patent in order to arrive at the claimed invention as recited in the instant application.

Patent US 10909965 B2
Instant
1. A method comprising: receiving audio information associated with a content item, wherein the audio information is to be output by at least one audio source; buffering the audio information prior to output by the at least one audio source; determining, based on the audio information in a buffer, based on an indication of 
    2. The method of claim 1, wherein the content item comprises one of an audio or an audiovisual presentation. 
    3. The method of claim 1, wherein the at least one audio source comprises one or more speakers of the media system. 
    4. The method of claim 1, wherein the characteristics of the sound path from the at least one audio source to the selected location comprise one or more of sound wave reflection phase shift, displacement, dampening, and time delay. 
    5. The method of claim 1, wherein determining the inverted signal comprises determining the inverted signal based on the buffered audio information and values indicative of characteristics of a sound path from the at least one audio source to the selected location. 

    7. The method of claim 6, wherein the calibration process employs a microphone positioned at the selected location. 
    8. The method of claim 1, wherein the sound wave determined based on the inverted signal is generated by a dead spot generating device. 
    9. The method of claim 8, wherein the dead spot generating device comprises one or more speakers. 
    10. A device comprising: one or more processors and memory, wherein the memory stores computer-executable instructions which, when executed by the processor of the computer, cause the device to: receive audio information associated with a content item to be presented by at least one audio source; buffer the audio information prior to output by the at least audio source; determine, based on the audio information in a buffer, based on an indication of loudness at one or more audio sources of a media system, and based on a determination of 
    11. The device of claim 10, wherein the content item comprises one of an audio or an audiovisual presentation. 
    12. The device of claim 10, wherein the at least one audio source comprises one or more speakers of the media system. 
    13. The device of claim 10, wherein the characteristics of the sound path from the at least one audio source to the selected location comprise one or more of sound wave reflection phase shift, displacement, dampening, and time delay. 
    14. The device of claim 10, wherein determining the inverted signal comprises determining the inverted signal based on the buffered audio information and values indicative of characteristics of the sound path from the at least one audio source to the selected location. 
    15. The device of claim 14, wherein the computer-
    16. The device of claim 15, wherein the calibration process employs a microphone positioned at the selected location. 
    17. The device of claim 14, wherein the second device comprises one or more speakers. 
    18. The device of claim 17, wherein the wherein the second device comprises one or more speakers. 


2. The method of claim 1, wherein the content item comprises one of an audio or an audiovisual presentation. 
3. The method of claim 1, wherein the at least one audio source comprises one or more speakers of the media system. 
4. The method of claim 1, wherein determining the inverted signal comprises determining the inverted signal based on characteristics of a sound path from the at least one audio source to the selected location. 
5. The method of claim 4, wherein the characteristics of the sound path from the at least one audio source to the selected location comprise one or more of sound wave reflection phase shift, displacement, dampening, and time delay. 
6. The method of claim 4, wherein the characteristics of the sound path from the at least one audio source to the selected location are determined using a calibration process. 

8. The method of claim 1, further comprising: buffering the audio information prior to output by the at least one audio source, wherein determining the inverted signal comprises determining the inverted signal based on the buffered audio information. 
9. The method of claim 1, wherein the at least one audio source is located in a first room of a premises and the selected location is located in a second room of the premises. 
10. A method comprising: receiving audio information associated with a content item, wherein the audio information is to be output by at least one audio source; determining, based on characteristics of a sound path from the at least one audio source to a selected location, an inverted signal; and causing output, based on the inverted signal, of a sound wave with output of the audio information such that the sound wave at least partially cancels sound being output from the at least one audio source at the selected location. 

12. The method of claim 10, wherein the characteristics of the sound path from the at least one audio source to the selected location are determined using a calibration process. 
13. The method of claim 12, wherein the calibration process employs a microphone positioned at the selected location. 
14. The method of claim 10, wherein the content item comprises one of an audio or an audiovisual presentation. 
15. The method of claim 10, wherein the at least one audio source is located in a first room of a premises and the selected location is located in a second room of the premises. 
16. A device comprising: one or more processors and memory, wherein the memory stores computer-executable instructions which, when executed by the processor of the computer, cause the device to: receive audio information associated with a content item, wherein the audio 
17. The device of claim 16, wherein the content item comprises one of an audio or an audiovisual presentation. 
18. The device of claim 16, wherein the at least one audio source comprises one or more speakers of the media system. 
19. The device of claim 16, wherein determining the inverted signal comprises determining the inverted signal based on characteristics of a sound path from the at least one audio source to the selected location. 
20. The device of claim 19, wherein the characteristics of the sound path from the at least one audio source to the selected location comprise one or more of sound wave reflection phase shift, displacement, dampening, and time delay. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654